Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In view of the appeal brief filed on 14 October 2021, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zubin et al. (US 9,370,827) in view of Riddell (US 4,915,549).
Regarding claims 48 and 49, Zubin et al. discloses a robotic drilling apparatus 200 (embodiment of figure 9), the apparatus comprising a robotic arm 208 mounted to a substructure 202, wherein the robotic arm has a base end 212 and a movable end (everything above the base 212), the base end being mounted to an upper surface of the substructure and the movable end being capable of movement with respect to the base end in a three dimensional space, wherein the robotic drilling apparatus further comprises a mount 234 provided on the movable end for holding a drilling device 236 and a control unit (not shown but disclosed, see column 8, lines 32-37) for controlling the operation of the robotic arm, and wherein the robotic arm includes a plurality of segments 220/226/230/232/235 configured to pivot and/or rotate with respect to each other to enable the drilling device to be maneuvered about six axes.
Zubin et al. does not disclose the substructure comprising a lifting mechanism arranged to lift the robotic arm to a working position, wherein the lifting mechanism comprises a scissor-jack lifting platform.  Riddell teaches the use of a drilling apparatus that comprises a lifting mechanism 19 that is in the form of a scissor-jack platform for 
The modified invention of Zubin et al. does not disclose the base end of the robotic arm being mounted to an upper surface of the lifting mechanism.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the drill of Zubin et al. on top of the platform 17 of Riddell for the purpose of providing greater stability to the apparatus, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
The modified invention of Zubin et al. does not disclose wherein the substructure is mounted on wheels, caterpillar tracks, or a hovercraft arrangement.  Riddell teaches the use of a drilling apparatus 11 that comprises a platform 17 (substructure) for holding a drill 27, the platform located on wheels 16 for the purpose of more easily moving the drilling apparatus to a work site and then maneuvered between a series of positions at the work site.  Therefore it would have been obvious to one having ordinary skill in the art prior to the filing of the invention to have combined the apparatus of Zubin et al. with the wheeled platform of Riddell in order to be able to relocate the apparatus more efficiently between drilling operations.
.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zubin et al. in view of Riddell.
Regarding claim 50, the modified invention of Zubin et al. discloses the invention substantially as claimed, except Zubin et al. does not disclose wherein the robotic arm and any support structure for the robotic arm weighs less than 43 kg, and preferably individually weigh less than 23 kg.  However, it would have been an obvious matter of design choice to have made the robotic arm and support structure to be less than the desired weights for the purpose of ease of removal from the apparatus for maintenance, because such a modification would have involved a mere change in the size of a 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Zubin et al. in view of Riddell and further in view of Eissfeller (US 5,743,705).
Regarding claim 52, the modified invention of Zubin et al. discloses the invention substantially as claimed, except Zubin et al. does not disclose wherein the control unit is also configured to control the lifting mechanism of the substructure and/or the movement of the substructure.  Eissfeller teaches the use of a control device that is used to control the position of a lifting mechanism 20 and to independently control a work arm 30 with a work head.   Therefore it would have been obvious to one having ordinary skill in the art prior to the filing of the invention to have combined the apparatus of Zubin et al. with the control device of Riddell in order to be able to use the same control unit to control operation of the robotic arm and lifting mechanism substructure.

Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive. 
Applicant argues that neither Zubin nor Riddell suggests drills that are arranged to drill both horizontal and vertical holes, in both ceilings and walls on a construction site.  This is not persuasive because the modified invention of Zubin et al. and Riddell is capable of being used for this function.  While Zubin et al. only displays in the figures 
Applicant argues that the apparatus of Zubin et al. would require substantial reconstruction of the robotic arm to be used in both horizontal and vertical drilling directions while still maintaining the ability to reach any desired point on the curved cylindrical surface.  This is not persuasive because Zubin et al. discloses that the principles of the drilling apparatus may be applied to other industries, such as the automotive industry, implying that the apparatus may be used for other purposes than a barrel shaped workpiece.  Additionally, Zubin et al. discloses that “Many modifications and other embodiments of the disclosure will come to mind to one skilled in the art to which this disclosure pertains having the benefit of the teachings presented in the foregoing descriptions and the associated drawings.  The embodiments described herein are meant to be illustrative and are not intended to be limiting or exhaustive.  Although specific terms are employed herein, they are used in a generic and descriptive sense only and not for purposes of limitation.”  As such, it would have been obvious to one of ordinary skill in the art to have use the robotic drilling apparatus of Zubin et al. in other applications beyond those disclosed by Zubin et al., for example, in a construction environment requiring holes to be drilled in horizontal and vertical surfaces.  Finally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the reasons set forth above, the rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        3 November 2021